Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/9/21, with respect to claims 21-30 and 32-34 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. 

REASONS FOR ALLOWANCE
Claims 21-30 and 32-34 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “wherein: the gear has a roundness of 400 m or smaller, the thermoplastic resin (A) includes a polyamide resin, and the resin composition has a thixotropic index of 2 to 10 at a temperature of 25°C higher than the melting point of the thermoplastic resin (A)” is not anticipated or made obvious by the prior art of record in the examiner’s opinion for the reasons as outlined in Applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                 


/TONY H WINNER/Primary Examiner, Art Unit 3611